Citation Nr: 1045301	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  05-32 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease (DJD) of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for 
DJD of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1967, 
and from October 1992 to February 2004.  He also served in the 
Marine Reserve from March 1978 to October 1992.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 RO rating decision.  In that 
decision, the RO, among other things, granted service connection 
and assigned the following ratings for the following 
disabilities: DJD of the right knee (10 percent) and DJD of the 
left knee (10 percent).  Each rating was effective March 1, 2004, 
the day after separation.  The RO also denied service connection 
for hypertension.

The Veteran filed a notice of disagreement (NOD) with all of 
these determinations in November 2004, and the RO issued a 
statement of the case (SOC) in July 2005.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in October 2005.  In April 2008, the Board remanded the 
claims for additional development.

As some of the claims on appeal involve requests for higher 
initial ratings following the grant of service connection, the 
Board has characterized those issues in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disabilities).

The Veteran was initially scheduled to appear at a hearing before 
a Veterans Law Judge at the RO in October 2006, but this hearing 
was rescheduled for January 2007.  The Veteran subsequently 
indicated that he would not attend the scheduled January 2007 
hearing.

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In August 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew from appeal the claim for an 
initial rating in excess of 10 percent for DJD of the right knee.

2.  In August 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew from appeal the claim for an 
initial rating in excess of 10 percent for DJD of the left knee.


CONCLUSION OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the 
claim for an initial rating in excess of 10 percent for DJD of 
the right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal as to the 
claim for an initial rating in excess of 10 percent for DJD of 
the left knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2010).

As noted above, in October 2004, the RO granted service 
connection for DJD of the right knee (10 percent) and DJD of the 
left knee (10 percent).  Each rating was effective March 1, 2004.  
The Veteran disagreed with the initial ratings assigned.  In 
May 2008, the RO granted higher ratings for DJD of the right knee 
(30 percent) and DJD of the left knee (30 percent).  Each rating 
was effective December 1, 2007, following the period of 
convalescence following the Veteran's bilateral total knee 
replacement surgery.  In August 2008, the Veteran acknowledged 
the increase in his rating to 30 percent for each knee, and he 
indicated that he was not disagreeing with those ratings.  He 
clarified that he was asking for a temporary thirteen-month 100 
percent convalescent rating following his October 2006 bilateral 
knee surgery.  The Board observes that the Veteran has been 
granted a temporary 100 percent rating for convalescence 
following bilateral knee surgery effective from October 23, 2006, 
through December 1, 2007.

Thus, as the Veteran has been granted a thirteen-month temporary 
rating for convalescence following bilateral knee surgery, and 
the Veteran indicated that he was not disagreeing with the rating 
assigned to his bilateral knees, no allegations of errors of fact 
or law remain for appellate consideration with respect to these 
matters.  Accordingly, the Board does not have jurisdiction to 
review these matters on appeal, and they must be dismissed.


ORDER

The appeal as to a rating in excess of 10 percent for DJD of the 
right knee is dismissed.

The appeal as to a rating in excess of 10 percent for DJD of the 
left knee is dismissed.





REMAND

Unfortunately the Board finds that further RO action on the claim 
remaining on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on the matter on 
appeal.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

With respect to the Veteran's reserve service, the applicable 
laws and regulations permit service connection only for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty for training (ACDUTRA) or 
injury incurred or aggravated while performing inactive duty for 
training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. 
§ 3.6.

In the present case, the service treatment records from the 
Veteran's first period of active duty are negative for any signs, 
symptoms, or diagnoses of hypertension.  The July 1963 entry 
examination report reflects that the Veteran's blood pressure was 
140/86.  The September 1967 separation examination report 
reflects that the Veteran's blood pressure was 140/88.

A September 1979 annual physical report from the Veteran's 
reserve duty reflects that he had blood pressure readings of 
140/90, 142/94, and 130/80.  A service examiner noted on a 
February 1980 reserve reenlistment examination that the Veteran 
had borderline blood pressure that was controlled by medication.  
An August 1982 medical record reflects that the Veteran had a 
provisional diagnosis of mild essential hypertension.  Additional 
diagnoses of controlled hypertension are found in treatment 
records form April 1986 and April 1988.  After the Veteran 
returned to active duty in 1992, he was treated for inadequately 
controlled hypertension, as reflected by treatment notes from 
August 1994 and November 1994.  The Veteran has continued 
treatment for hypertension following his retirement from the 
military.

The revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  A medical examination or medical opinion is deemed to 
be necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes that 
the veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  In this 
case, the Veteran should be afforded a VA examination to 
determine whether his hypertension was aggravated by his ACDUTRA 
or second period of active duty.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate 
development to obtain a copy of any 
outstanding records pertaining to treatment 
or evaluation of the appellant's claimed 
disabilities.

2.  After all available records have been 
obtained and associated with the claims file, 
the Veteran should be scheduled for 
examination by an appropriate physician for 
an opinion as to whether there is at least a 
50 percent probability or greater that he has 
hypertension which was aggravated during any 
period of ACDUTRA or during his second period 
of active duty service.

If the examiner determines that the Veteran 
has hypertension that was not aggravated by 
any period of ACDUTRA or active duty service, 
he should offer an opinion as to whether 
there is at least a 50 percent probability or 
greater that the Veteran's hypertension is 
aggravated by any of his currently service-
connected disabilities.

Prior to the examination, the claims folder 
must be made available to the examiner for 
review of the case.  A notation to the effect 
that this record review took place should be 
included in the report.  Opinions should be 
provided based on the results of examination, 
a review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the complete 
rationale for the opinions expressed, should 
be set forth in the examination report.  
Sustainable reasons and bases must be 
given for any opinion rendered.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, the 
issue of entitlement to service connection 
for hypertension should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


